BROWN, J.
(dissenting).
I concur in the dissent of the Chief Justice. It is clear to me, in view of the express statutory restrictions upon the subject involved in this case, that neither the state auditor nor the state timber board had authority expressly to waive the rights of the state, and if they could not do so by affirmative action, a fortiori, their silent acquiescence in the commission of or settlement for other trespasses by defendant or others, would furnish defendant no protection for the trespass here complained of. The rights and liabilities of the parties are clearly and specifically defined by statute,, by which the court is controlled. The judgment should be affirmed.